DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4, respectively, of U.S. Patent No. 11,197,027. 
Claim 14 of Instant Application

A three-dimensional data decoding method, comprising: 

decoding a bitstream including a plurality of encoded data respectively corresponding to a plurality of subspaces included in a current space in which a plurality of three-dimensional points are included, the bitstream being obtained by encoding the plurality of subspaces, 

wherein, in the decoding of the bitstream: 




encoded data of a current subspace is obtained using (i) a list of information about the plurality of subspaces respectively associated with a plurality of identifiers, and (ii) the plurality of identifiers, the list of information being included in first control information common to the plurality of encoded data, the first control information being included in the bitstream, each of the plurality of identifiers being included in a header of corresponding encoded data included in the plurality of encoded data and being assigned to the subspace corresponding to the corresponding encoded data.
Claim 2 of U.S. 11,197,027

A three-dimensional data decoding method, comprising:

decoding a bitstream including a plurality of encoded data respectively corresponding to a plurality of subspaces included in a current space in which a plurality of three-dimensional points are included, the bitstream being obtained by encoding the plurality of subspaces,

wherein, in the decoding of the bitstream:

a current subspace to be decoded among the plurality of subspaces is determined; and

encoded data of the current subspace is obtained using (i) a list of information about the plurality of subspaces respectively associated with a plurality of identifiers, and (ii) the plurality of identifiers, the list of information being included in first control information common to the plurality of encoded data, the first control information being included in the bitstream, each of the plurality of identifiers being included in a header of corresponding encoded data included in the plurality of encoded data and being assigned to the subspace corresponding to the corresponding encoded data.

Table 1
Regarding claim 14, claim 2 of U.S. 11,197,027 discloses the same or similar limitations, as shown in Table 1. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 15 of Instant Application

A three-dimensional data decoder which decodes a plurality of three- dimensional points each including attribute information, the three-dimensional data decoder comprising: 

a processor; and 

memory, 

wherein, using the memory, the processor: 
decodes a bitstream including a plurality of encoded data respectively corresponding to a plurality of subspaces included in a current space in which a plurality of three-dimensional points are included, the bitstream being obtained by encoding the plurality of subspaces; and when decoding the bitstream: 





obtains encoded data of a current subspace using (i) a list of information about the plurality of subspaces respectively associated with a plurality of identifiers, and (ii) the plurality of identifiers, the list of information being included in first control information common to the plurality of encoded data, the first control information being included in the bitstream, each of the plurality of identifiers being included in a header of corresponding encoded data included in the plurality of encoded data and being assigned to the subspace corresponding to the corresponding encoded data.
Claim 4 of U.S. 11,197,027

A three-dimensional data decoder which decodes a plurality of three-dimensional points each including attribute information, the three-dimensional data decoder comprising:

processor; and

memory,

wherein, using the memory, the processor:
decodes a bitstream including a plurality of encoded data respectively corresponding to a plurality of subspaces included in a current space in which a plurality of three-dimensional points are included, the bitstream being obtained by encoding the plurality of subspaces; and

when decoding the bitstream:
determines a current subspace to be decoded among the plurality of subspaces; and

obtains encoded data of the current subspace using (i) a list of information about the plurality of subspaces respectively associated with a plurality of identifiers, and (ii) the plurality of identifiers, the list of information being included in first control information common to the plurality of encoded data, the first control information being included in the bitstream, each of the plurality of identifiers being included in a header of corresponding encoded data included in the plurality of encoded data and being assigned to the subspace corresponding to the corresponding encoded data.

Table 2

Regarding claim 15, claim 4 of U.S. 11,197,027 discloses the same or similar limitations, as shown in Table 2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484